Citation Nr: 1720771	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 40 percent prior to January 5, 2010, for prostate adenocarcinoma.

2. Entitlement to a rating in excess of 20 percent from January 5, 2010 to May 22, 2011, for prostate adenocarcinoma.

3. Entitlement to a rating in excess of 40 percent after May 23, 2011, for prostate adenocarcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

The Veteran initially requested a hearing before the Board but subsequently withdrew his request. See Hearing Request dated September 7, 2011.  

In November 2012, the Board remanded the issue of whether an April 2009 reduction of the rating assigned to the Veteran's prostate adenocarcinoma was proper in order for the RO to issue a statement of the case. See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board also remanded the Veteran's claim of entitlement to increased ratings for prostate adenocarcinoma as being inextricably intertwined with the issue regarding the propriety of the April 2009 reduction.  In July 2013, the RO issued a statement of the case and a contemporaneous rating decision wherein it addressed the issue regarding the propriety of the April 2009 reduction.  Thereafter, the Veteran did not perfect an appeal.  As such, the issue concerning the propriety of the April 2009 reduction is no longer pending before VA.

In the July 2013 rating decision and statement of the case, the RO determined that there was clear and unmistakable error in the April 2009 rating decision as to the effective date of the reduction from 100 percent to 40 percent.  The RO modified the effective date of the reduction assigned in the April 2009 rating decision from July 1, 2009 to August 1, 2009; the rating decision was otherwise unchanged.

After the RO issued an August 2014 supplemental statement of the case, the Veteran's claim of entitlement to ratings in excess of those already assigned to his service-connected prostate adenocarcinoma was remitted to the Board for further appellate review.  The issues captioned above have been modified to reflect the RO's July 2013 decision regarding the propriety of the April 2009 reduction.

In November 2015, this case was most recently before the Board where it was remanded for a supplemental medical opinion.  The matter has returned to the Board for appellate consideration.


FINDINGS OF FACT

1. For the period of August 1, 2009 to January 4, 2010, the Veteran's residuals of prostate adenocarcinoma are not manifested by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

2. For the period of January 5, 2010 to May 22, 2011, the Veteran's residuals of prostate adenocarcinoma are not manifested by the wearing of absorbent materials which must be changed 2 to 4 times per day, and voiding dysfunction causing urinary frequency of daytime voiding interval less than one hour, or; awakening to void five or more times per night.

3. For the period beginning May 23, 2011, the Veteran's residuals of prostate adenocarcinoma are not manifested by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  


CONCLUSION OF LAW

1. For the period of August 1, 2009 to January 4, 2010, the criteria for increase rating in excess of 40 percent for prostate adenocarcinoma have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).


2. For the period of January 5, 2010 to May 22, 2011, the criteria for increase rating in excess of 20 percent for prostate adenocarcinoma have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).

3. For the period beginning May 23, 2011, the criteria for increase rating in excess of 40 percent for prostate adenocarcinoma have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in May 2008.  See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

Pursuant to the Board's November 2012 and November 2015 remand directives to issue a statement of the case and obtain a supplemental medical opinion, the Board finds that the RO substantially complied and no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in September 2008, May 2011, August 2013, and most recently in July 2016 for his claimed condition.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Increased Rating

Legal Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of Prostate Adenocarcinoma 

The Veteran is seeking a higher evaluation for his service-connected prostate adenocarcinoma, specifically a rating greater than 40 percent prior to January 5, 2010, a rating greater than 20 percent from January 4, 2010 to May 22, 2011, and a rating greater than 40 percent from May 23, 2011.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction, in turn, is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question. 38 C.F.R. § 4.115a.

With regard to voiding dysfunction causing urine leakage, a 20 percent rating is assigned where there is a requirement to wear absorbent materials which must be changed less than 2 times per day.  A 40 percent rating corresponds to the requirement to wear absorbent materials which must be changed 2 to 4 times per day.  Pertinent here, the maximum rating of 60 percent is warranted where urine leakage requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 38 C.F.R. § 4.115a.

For urinary frequency, a 20 percent rating is provided where there is evidence of daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A maximum rating of 40 percent is warranted where there is evidence of daytime voiding interval less than one hour, or; awakening to void five or more times per night. 38 C.F.R. § 4.115a.

Prior to January 5, 2010

In April 2008, service connection was granted for prostate adenocarcinoma and assigned an evaluation of 100 percent effective April 22, 2008, the date of claim.  A September 2008 review exam indicated the prostate cancer was in remission.  Based on evidence showing the prostate cancer was in remission and following a cessation of radiation and brachytherapy, the Veteran's evaluation was reduced to 40 percent beginning August 1, 2009.  See July 2013 rating decision.  The Veteran has disagreed with the rating assigned.

As the cancer has been successfully treated with no reoccurrence or metastasis, the condition is rated according to residuals (voiding dysfunction or renal dysfunction) as governed by 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

The record is absent for evidence of renal dysfunction.  The Veteran's residual of prostate cancer is predominantly manifested by voiding dysfunction, as such, the Veteran's condition is evaluated based on voiding dysfunction causing urine leakage, frequency, or obstructed voiding.  

For the period of April 22, 2008 to August 1, 2009, medical evidence of record is consistent with the RO's evaluation of 100 percent for prostate cancer to continue only until August 1, 2009, the first day of the month following a six month period after cessation of radiation treatment and brachytherapy.  Based on evidence showing the status of the prostate cancer in remission, a reduction was proper.  

The Board notes that as the Veteran is already assigned a 40 percent evaluation for the period of August 1, 2009 to January 4, 2010, the maximum for voiding dysfunction causing urinary frequency and obstructed voiding, they are not considered for this current appeal period.  38 C.F.R. § 4.115a; Diagnostic Code 7528.  

At the September 2008 VA genitourinary examination, the Veteran reported symptoms of "frequency with urination every hour and a slow stream as well as awakening to void two times per night".  The Veteran denied any history of renal dysfunction.  After a physical examination, the physician found the adenocarcinoma of the prostate in remission and noted that the Veteran was not on any treatment for cancer.  See September 2008 Compensation and Pension Exam Report.

For the period of August 1, 2009 to January 4, 2010, the Board finds a higher rating according to residuals in excess of 40 percent is not warranted.  VA treatment notes confirm continual follow up visits by the Veteran for his chronic problems when exerting himself, such as "dizziness/nausea" or feeling "tingling/numbness".  But, notably, records do not document any complaints of continual urine leakage or urinary incontinence requiring the use of an appliance or wearing of absorbent materials which must be changed more than four times per day, as required for a 60 percent rating based on voiding dysfunction. See Phoenix VAMC treatment records.  

Under the circumstances, for the period of August 1, 2009 to January 4, 2010, as none of the medical evidence of record contains any objective findings of the need to change absorbent materials up to four times a day, the Board finds a rating of 40 percent is more appropriate and supported.

Based on these findings, the Board concludes that a 60 percent rating is not warranted for August 1, 2009 to January 4, 2010.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

From January 5, 2010 to May 22, 2011

The RO assigned a 20 percent rating for residuals of prostate adenocarcinoma from January 5, 2010 to May 22, 2011.

In July 2010, urology follow up notes indicate the Veteran reported waking up "3-4 times at night to urinate" and complaining of "urinary incontinence without control during the night and day".  Treatment notes document the Veteran's report of "constantly going to the bathroom" due to his urinary incontinence.  See Phoenix VAMC treatment records.  

At another follow up visit in August 2010, VA treatment records show the Veteran complained of getting up "3-4 times a night to urinate" and reported he "wears an incontinent pad all the time, changes once a day and once at night". Id.

For this period, the Veteran's residual of prostate cancer is predominantly manifested by voiding dysfunction based urine leakage and urinary frequency. 

Pertinent here, voiding dysfunction causing urine leakage is rated at 20 percent where there is a requirement to wear absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted where there urine leakage requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  For urinary frequency, a 20 percent rating is appropriate where there is evidence of daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A maximum rating of 40 percent is warranted where there is evidence of daytime voiding interval less than one hour, or; awakening to void five or more times per night. 38 C.F.R. § 4.115a.

For the period of January 5, 2010 to May 22, 2011, the medical evidence is consistent with a 20 percent rating.  As the evidence during this time does not show daytime voiding interval less than one hour or waking up to urinate five or more times per night, based on urinary frequency, a 20 percent rating is supported.  Further, as none of the medical evidence of record contains any objective findings of the need to change absorbent materials more than two times a day, the Board finds a rating of 20 percent is more appropriate.

The Board is not aware of any other evidence that shows the severity and frequency of the Veteran's voiding dysfunction during the relevant appeal period January 5, 2010 to Mary 23, 2011.  Based on these findings, the Board concludes that a 40 percent rating is not warranted for residuals of prostate adenocarcinoma.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Beginning May 23, 2011

The RO increased the evaluation of residuals of prostate adenocarcinoma from 20 percent to 40 percent, effective May 23, 2011.

At the May 2011 VA genitourinary examination, clinical interview notes show the Veteran reported experiencing, for the past 6 months, "progressive incontinence, wearing 4 pads per day, which he attributes to being told to drink excessive water".  The Veteran further reported "nocturia 2 to 3 times per night".  Following completion of diagnostic studies, the examiner concluded in an addendum that treatment began and ended in January 2008 and "disease cured with above residuals".  The examiner remarked that "[i]t does not affect his occupation and daily activities other than need to wear the pad." See May 23, 2011 VA examination report.

In August 2013, the Veteran was provided a VA prostate cancer examination.  During the clinical interview, he reported voiding every hour during the day because "he was told to hydrate himself" and he stated "drinking a bottle of water every hour".  He reported awakening 4-5 times a night due to his fluid intake and wearing a pad or paper towels that he changes several times a day "after it starts to smell".  The examining physician found the Veteran's urinary dysfunction causing increased urinary voiding is not all due to his prostate cancer.  In the rationale, the physician stated, "this amount of urination, from drinking a bottle of water every hour, would be considered normal for his daytime voiding.  His nighttime voiding is likely increased to twice normal due to oral hydration habits".  The physician explained that "drinking a bottle of water every hour, which causes him to urinate every hour and get up frequently at night" contributes to the increased voiding. See August 13, 2013 VA examination report.

In May 2016, a prostate cancer disability benefits questionnaire (DBQ) was conducted by Logistics Health Incorporated (LHI).  The report indicated the Veteran's current symptoms as wearing "rags in his pants throughout the day and at bedtime" and "frequent urination."  He stated drinking "8 bottles of water a day" and has "2 urinals by his bed at night."  Regarding voiding dysfunction causing urine leakage, the Nurse Practitioner indicated severity by checking "other" and described that the Veteran wears "hand towels" and has to change "3 times a day."  No use of appliance was required.  For increased urinary frequency, the examiner indicated "daytime voiding interval less than 1 hour" and "nighttime awakening to void 5 or more times."  See May 23, 2016 LHI report pp. 6-7.  

Most recently, in July 2016, the Veteran was provided an additional VA prostate cancer examination.  The staff physician noted the recent prostate exam conducted by LHI but explained that the report did not address the specific opinions requested in the Board's remand.  During the interview, the Veteran again reported being told to "hydrate" for his non-service-connected conditions and reported drinking "at least nine to ten 16 fluid ounce water bottles a day", approximately 6 liters a day.  Citing medical literature, the staff physician determined that the Veteran's fluid intake is twice the recommended amount.  As such, the Veteran's stated urinary frequency is twice the amount for a male.  Regarding urine leakage, the Veteran reported he changes the absorbent materials twice a day "due to the smell".  The DBQ shows the Veteran "requires absorbent material which must be changed 2 to 4 times per day".  No use of appliance was required.  For urinary frequency, the examiner indicated "daytime voiding interval less than 1 hour" and "nighttime awakening to void 5 or more times."  The examiner opined that "50% of the Veteran's urinary daytime and nighttime frequency would be attributable to his excessive fluid intake and 50% to his residuals of prostate cancer."  Clarifying, she stated "the daytime voiding would be approximately every hour and the nighttime voiding would be 3 times due solely to the residuals of prostate cancer.  The wearing of absorbent would most likely still be changed twice a day."  See July 2016 VA prostate cancer examination.  

In September 2016, the Veteran submitted a statement with his appeal indicating that he has to "urinate at the least four to five times per night to this present time" and still gets up at least 4 or more times a night.  He also stated wearing pads only when he leaves the house for shopping or VA. "The only reason I had no reason for absorbent pads. I stay at home during day. I walk around naked." See VA Form 9 received September 2016.

Although the Board acknowledges the Veteran's current reports of voiding dysfunction, absent evidence of the use of appliance or the wearing of absorbent materials which must be changed more than 4 times per day as required under a 60 percent rating, the condition is properly rated at 40 percent for the current appeal period.  As supported by the medical reports from May 2011, May 2016, July 2016, and the Veteran's own statements, no use of appliance was shown, and the Veteran reported wearing 3 to 4 "hand towels" or pads which corresponds to the requirement of wearing absorbent materials which must be changed 2 to 4 times per day.  The Veteran's medical records continue to show no use of appliance or the need to change absorbent materials which must be changed more than 4 times a day.  Under the circumstances of the instant case, a rating of 40 percent is more appropriate and supported.  

As the Veteran is already assigned a 40 percent evaluation, the maximum for voiding dysfunction causing urinary frequency and obstructed voiding, as such, they are not considered.  38 C.F.R. § 4.115a; Diagnostic Code 7528.  

Accordingly, a 60 percent rating for residuals of prostate cancer is denied.

Lastly, 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for an increased rating based on extraschedular considerations in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

An initial rating in excess of 40 percent for residuals of prostate adenocarcinoma, for the period of August 1, 2009 to January 4, 2010, is denied.

An initial rating in excess of 20 percent for residuals of prostate adenocarcinoma, for the period of January 5, 2010 to May 22, 2011, is denied.

An initial rating in excess of 40 percent for residuals of prostate adenocarcinoma, beginning May 23, 2011 and thereafter, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


